DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 7, 2022, has been entered.
Claims 118-122 and 124-131 are currently pending in the application.

Specification

The disclosure is objected to because of the following informalities: in paragraphs [0153], [0206] and [0212], change “tintorial” to “tinctorial”.  
Appropriate correction is required.

Claim Objections

Claim 118 is objected to because of the following informalities:  line 11, insert “of” after “amount”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 118-122 and 124-131 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 118 claims the pH is not adjusted when the retained fraction and recycle water stream are added to the feed tank and wherein the recycled water stream maintains the level of water in the feed tank at a constant level.  Applicant pointed to [0136] and [0149] for support in the Remarks filed May 24, 2022.  With the amendment filed October 7, 2022, applicant further amended claim 118 to state that the all of the retained fraction and recycled water stream are added to the feed tank, and the recycled water stream maintains the level of water in the feed tank at a constant level.  Applicant points to [0139], [0143] and [0203] for support, as well as Examples 6 and 7.
[0143] states that the Flux is about 15% less than the filtration unit, so fresh water may be used.  Examples 6 and 7 state that the water in the feed tank was maintained at a constant level.  However, there is no specific teaching that it is the recycled water stream that maintains the level of water in the feed tank at a constant level.  Rather, where the flux is less than the filtration unit, it is understood that fresh water would need to be added to maintain the filtration rate and, in turn, the level of water in the feed tank.  Nor is it clearly stated that “all of” the retained fraction and recycle water stream are added back to the feed tank.  Further, where [0203] and [0209] state that the pH of caramel solution “was maintained” at 7.8 ± 0.15, it is not clear that there is no pH adjustment occurring when the retained fraction and recycle water stream are added to the feed tank.
Therefore, applicant is not considered to have written description support for the claim amendments to require adding “all of” the retained fraction and recycle water stream to the feed tank and wherein the recycled water stream maintains the level of water in the feed tank and a constant level.  Nor is there considered to be sufficient written description support for the amendments wherein the pH is not adjusted when the retained fraction and recycle water are added to the feed tank.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 118-122 and 124-131 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 118 claims the process provides a purified class III or class IV caramel “that has a reduced amount of low molecular weight species and less than about 10 ppm 4-methylimidazole…”   Claim 119 includes 4-methylimidazole as a low molecular weight species.  Therefore, if a process provides a 4-methylimidazole content according to claim 118, do other low molecular weight species also need to be reduced to meet the claim given that 4-methyl imidazole is a low molecular weight species but the claim says a reduced amount of low molecular weight species AND less than about 10 ppm 4-methylimidazole (emphasis Examiner).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 118-122 and 124-131 are rejected under 35 U.S.C. 103 as being unpatentable over Clark et al. (US 4,416,700) in view of Karleskind et al. (US 2002/0106437).
Regarding claims 118 and 124, Clark et al. teach a method of reducing the low molecular weight components of a caramel solution comprising adding a caramel and water to a feed tank to provide a caramel solution comprising low and high molecular weight species, subjecting the solution to diafiltration (e.g., ultrafiltration) to provide a retained fraction and permeated fraction, with the retained fraction comprising high molecular weight species and water, and adding the retained fraction and water to the caramelized solution and repeating the steps (e.g., Fig 4; col. 3 lines 22-60).  Regarding all of the retained fraction and the recycled water stream being added to the feed tank, Clark teaches that the retained fraction resulting from recirculation is recirculated through line 9 and/or vessel 3 (i.e., the feed tank) (col. 11 lines 44-46).  Therefore, it would have been obvious to have added all of the retained fraction to the feed tank as Clark teaches the retained fraction may be added in its entirety back to the feed tank.
Caramel types taught to be purified by the method of Clark et al. include class III and class IV (Table 1).
Regarding step (ii) adjusting the pH, Clark et al. teach that the pH of the starting caramel solution can be regulated so as to obtain a caramel color that retains the desired functional attributes and improves the overall rate of the ultrafiltration process (col. 3 lines 50-60).  Clark et al. further teach that the pH adjustment can occur at the commencement of the process and do not require that the pH adjustment occur throughout the process (col. 4 lines 29-30 “is regulated at at least one point during the process, including, if necessary, at the commencement of…”; col. 12 lines 54-57).  Clark et al. also teach the adjustment of a SAC-4 caramel to pH 8.5 at the beginning of the process (Table II Run 46; col. 14, lines 5-7).  Therefore, where it is not required by the prior art to adjust the pH when the retained fraction and recycle water stream are added to the feed tank, and where the prior art does teach the adjustment of the pH of the starting caramel solution to greater than 7.5, step (ii) of the claimed process is considered to be obvious over the teachings of Clark et al.
Clark et al. teach collecting the permeate 5 in a vessel 6, but are silent as to the permeate being subjected to reverse osmosis to provide a recycle water stream and a permeate concentrate stream.

    PNG
    media_image1.png
    285
    648
    media_image1.png
    Greyscale

Karleskind et al. teach a diafiltration process, and state that it is generally desirable to recover as much of the water from the membrane permeate as possible, for environmental and efficiency reasons.  The permeate is separated using reverse osmosis to provide essentially pure water.  This water can then be recycled back into the earlier stages of the process [0034].
Therefore, since the process of Clark et al. requires the input of water (2), and also yields a permeate (5), it would have been obvious to have subjected this permeate to reverse osmosis as taught by Karleskind et al. to provide a recycled water stream to be used in the caramel filtration process.  This would have required no more than routine experimentation, as permeates were known to be subjected to reverse osmosis to recover water.  One of ordinary skill would have been able to reuse this water in the process of Clark et al. to provide a process that was more efficient and economical, requiring less fresh water input.
Regarding the maintaining the level of water in the feed tank at a constant level, where Clark et al. teaches adding the retained fraction back to the feed tank (Clark col. 11 lines 44-46) and where Karleskind et al. teaches providing a recycled water stream to reduced fresh water inputs in a process, it would have been obvious to have utilized the recycled water stream to main the level of water in the feed tank at a constant level in order to continue to provide an efficient filtration process.  This would have required no more than routine experimentation where both Clark et al. and Karleskind et al. teach recycling of the materials used in their processes in order to improve efficiency.
Clark et al. do not teach a purified caramel having a 4-MeI content as claimed.  However, where Clark et al. teach their process for the reduction of low-molecular weight species in caramel colorants, including Class III and Class IV caramel solutions (col. 3 lines 50-60), it would have been obvious to have carried out the process of Clark et al. until the desired reduction in low molecular weight species, including 4-MeI, was achieved.  This would have required no more than routine experimentation, as Clark et al. detail how to carry out the ultrafiltration process to achieve removal of low molecular weight species.
Regarding claim 119, reduced molecular weight species include 4-methylimidazole (i.e., 4-MeI) (e.g., Table IV, right column).
Regarding claim 120, Clark et al. teach the process is carried out with a semi-permeable membrane having a cutoff of about 10,000 (col. 9 lines 45-50).  This provides a caramel with a reduced amount of species having a molecular weight of below 10,000, which includes the claimed less than about 800.
Regarding claims 121 and 122, Clark et al. do not teach a purified caramel having a 4-MeI content as claimed.  However, where Clark et al. teach their process for the reduction of low-molecular weight species in caramel colorants, including Class III and Class IV caramel solutions (col. 3 lines 50-60), it would have been obvious to have carried out the process of Clark et al. until the desired reduction in low molecular weight species, including 4-MeI, was achieved.  This would have required no more than routine experimentation, as Clark et al. detail how to carry out the ultrafiltration process to achieve removal of low molecular weight species.
Regarding claim 125, Clark et al. teach that the flux is maintained in a specific solids range (col. 9 line 66-col. 10 line 10).  Therefore, the process of Clark et al. is considered to be carried out in constant flux mode.  Clark et al. also speak to the pressure affecting flow rate and strength of the membranes (col. 9 lines 24-38).  Therefore, it would have been obvious to have carried out the process of Clark et al. at constant pressure where Clark et al. recognize that pressure affects the efficiency of the ultrafiltration process.
Regarding claim 126, Clark et al. teach the method carried out at a temperature of 60°C-90°C (140°F-194°F).  This is higher than the claimed range.  However, Clark et al. does teach that processing below 60°C is satisfactory (col. 9 lines 13-23).  Therefore, it would have been obvious to have carried out the process of modified Clark et al. at a temperature as claimed with the reasonable expectation that a suitable caramel product would continue to be provided given that Clark et al. teach that temperatures below their preferred range are suitable for the process.  Further, applicant’s attention is directed to In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%).
Regarding claim 127, Clark et al. teach the process is carried out at a pressure of 40 to 170 psig (col. 9 lines 24-32).  This range encompasses and thereby renders obvious the claimed range.
Regarding claim 128, Clark et al. teach process times for the method in the claimed range (e.g., Example VI at 5 1/4 hours (col. 21 lines 18-19)).
Regarding claim 129, Clark et al. speak to the class IV caramel color pH being regulated to provide a caramel color concentrate having the salt tolerance of the parent caramel (col. 5 lines 60-63).  Where the pH of the caramel solution has been raised in the process, Clark et al. teach lowering the pH to 3.3 (i.e., “about 3”) with 85% phosphoric acid (col. 14 lines 4-11).  Additionally, Clark et al. teach that it is well known to adjust the pH of caramel color solutions to about 3.0 improve the storage stability without forming haze (col. 16 lines 1-12).  Therefore, while Clark et al. do not specifically teach lowering the pH of the purified caramel to about 3 using 75% phosphoric acid, given that class IV caramel is known to be provided with a pH of about 3 to impart storage stability, it would have been obvious to have adjusted the pH of the purified caramel to a pH of about 3 in order to provide a storage stable solution.  This would have required no more than routine experimentation, as the prior art recognizes the benefit of the caramel solution having a pH of about 3.
Regarding claim 130, Clark et al. teach collecting and storing the purified caramel color (e.g., Example III, col. 16 lines 1-12).  Further, given that the caramel colors are widely used food colorants (col. 1 lines 9-11), it would have been obvious to have “collected and stored” the purified caramel such that the colorant could later be used to color a food product.
Regarding claim 131, Clark et al. teach spray-drying a class IV caramel to provide a powder (Example VI).

Response to Arguments

Applicant's arguments filed October 7, 2022, have been fully considered but they are not persuasive.
Applicant argues that neither Clark nor Karleskind teach adding all of the retained fraction to the feed tank which is also fed by recycled water (Remarks, p. 5).
This argument is not persuasive.  Looking to the specification of Clark for the description of Fig. 2, it is stated that the retained fraction resulting from recirculation is recirculated through line 9 and/or vessel 3 (i.e., the feed tank) (col. 11 lines 44-46).   Therefore, Clark does suggest adding all of the retained fraction to the feed tank, contrary to applicant’s assertion, and Clark continues to be relied upon in the instant rejection.
Applicant argues that new water is always being added “into the retailed [sic] fraction” and Karleskind does not teach such a limitation (Remarks, p. 5).
This argument is not persuasive.  As stated above, Clark allow for all of the retained fraction to be added back to the feed tank, along with the addition of water.  Therefore, the claims continue to be considered obvious over the combination of Clark and Karleskind.
Applicant argues that the pH adjustment in Example 1 of Clark is done when the filtration process proceeds without the addition of any water, and this is different from Clark’s earlier reference to adjusting the pH at the commencement of the process to ensure maximum retention of functional properties (Remarks, p. 6).
This argument is not persuasive.  Clark, at col. 3 lines 50-60, clearly indicates that regulation of the pH throughout the process would be expected to affect the resultant functional attributes of the final caramel product.  In Example 1, it is unclear what portion of the Example applicant is relying on to state there is no addition of water.  Looking to col. 14, lines 4-9, “at the start of the second stage” it is also stated that “the pH of the retentate/water mixture was adjusted…” and col. 13, lines 55-65, describe the process and speak to the addition of water along to the retentate.  Therefore, to have adjusted the pH as claimed is considered to be obvious over the teachings of Clark.
Applicant argues that the Clark failed to teach a MeI content as claimed, and Clark’s results show that the pH provides no predictable outcome of the amount of 4-MeI removed (Remarks, pp. 6-7).
These arguments are not persuasive.  Clark speaks to many different factors (e.g., pH and ionic strength) that affect the filtration process in providing caramel color concentrates that are substantially free of all or particular low molecular weight materials (col. 3 lines 50-60).  The fact that Clark does not exemplify a caramel color concentrate having a 4-MeI concentration as claimed is not considered to render the instant invention unobvious where Clark teaches essentially the same processing steps as claimed, lacking only the recycling of the water stream, and where Clark is concerned with removal of the same low molecular weight compounds, particularly 4-MeI, from the resultant caramel concentrate.
Applicant again argues that Clark et al. teaches away from a pH adjustment to greater than 7.5 of the starting caramelized solution.  Applicant points to Table IV of Clark et al. (Remarks, pp. 7-8).  
This argument is not persuasive.  As set forth above, Clark et al. specifically teaches “pH adjusting materials may be added at the commencement of the process in order to insure maximum retention of functional properties of the caramel color.” (col. 12 lines 54-57).  Clark et al. goes on to show examples where pH is adjusted to 8.5 prior to the start of the ultrafiltration process (Table II) and notes that the increased pH may also improve the rate of the overall ultrafiltration (col. 3 lines 55-60).  Applicant also points to Table XVIII of Clark et al., where a pH of above 7.5 is reported.  Therefore, based on the teachings of Clark et al. as a whole, one of ordinary skill would have found it obvious to have increased the starting pH as claimed while also having the reasonable expectation that a suitable concentrated and purified caramel product would continue to be provided.  MPEP § 2123 II.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKKI H. DEES whose telephone number is (571)270-3435. The examiner can normally be reached M-F 9:00 am-4:00 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nikki H. Dees/						Nikki H. DeesPrimary Examiner, Art Unit 1791